DETAILED ACTION
In the preliminary amendment filed 12/19/19, Applicant has amended claims 1-2, 6, and 8-12; added new claims 13-14; cancelled claims 3-5 and 7; submitted a replacement abstract; and amended the specification. Currently, claims 1-2, 6 and 8-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 6, 13 and 14 are objected to because of the following informalities requiring appropriate correction:
In claim 1, line 3: “the material” should be “the elongated material”.
In claim 1, line 6: “pulled around during use of the elastic bandage” should be “pulled around the engagement means during use of the elastic bandage”.
In claim 1, line 9: “the second side” should be “a second side”.
In claim 6, line 1: “according claim 1” should be “according to claim 1”.
In claim 6, line 7: “pulled around during use” should be “pulled around the three or more shanks during use”.
of the three or more shanks 
In claim 6, line 9: “of a shank” should be “off a shank”.
In claim 6, line 9: “pulled around during use” should be “pulled around a head portion during use”.
In claim 13, line 1: “any” should be removed.
In claim 14, line 3: “plurality of” should be removed so that the claim recites: “the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and, therefore, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“engagement means”, as recited in claims 1-2, 6, 9-10, 13 and 14;
“means…for moving” as recited in claim 10; and
“fastening means” as recited in claim 11.
Specifically, these limitations recite a generic placeholder (“means”) coupled with functional language (“engagement”, “moving”, or “fastening”) without giving sufficient structure, material or acts for achieving this function. 
Thus, for claims 1-2, 6, 9-10, 13 and 14, the phrase “engagement means” will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is being interpreted to cover the corresponding structure described in the specification (the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the base" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiff et al (US 2016/0158065).
With respect to claim 1, Schiff discloses an elastic bandage (bandage 10; comprising an elastic bandage – para [0067]; fig 5-6) comprising:
	an elastic, elongated material (fabric 26; fig 5; bandage 10 is an “elastic” bandage – para [0067]) having an elongated length substantially longer than a width of the material (as shown in fig 5);
	an engagement means joined to a first side surface of the elongated material (cleats 24 on cleat plate 22; fig 5; para [0103-0105]) and being sized and adapted for the elongated material to be pulled around during use of the elastic bandage (loop 28 on fabric 26 is used for securing the fabric to the cleats – para [0103]);
	wherein the elastic bandage further comprises a dome shaped unit positioned on a second side surface of the elongated material opposite to the engagement means (outer encasement 12 formed as a torus ring as shown in fig 5; para [0091]; the ring is interpreted as being “dome shaped” because it has a rounded contour that provides a hemispherical elevation from a flat surface, thus being shaped as a dome; as shown in fig 5, the ring is provided on the side of fabric 26 that is opposite to the side which includes cleats 24 on plate 22);

	With respect to claim 8, Schiff discloses the invention as claimed (see rejection of claim 1) and Schiff also discloses that the dome shaped unit is attached to the second side surface of the elongated material (as shown in fig 5, the encasement 12 is on the side of fabric 25 opposite to plate 22, which is interpreted as being the second side surface of fabric 26).
With respect to claim 9, Schiff discloses the invention as claimed (see rejection of claim 1) and Schiff also discloses that the dome shaped unit is attached to the engagement means through a hole in the elongated material (as shown in fig 5, there is a hole in fabric 26 and as shown in fig 6, the encasement 12 is attached to plate 22 through the hole in fabric 26; plate 22 houses the cleats 24 and thus attachment to plate 22 is interpreted as providing attachment to the cleats).
With respect to claim 10, Schiff discloses the invention as claimed (see rejection of claim 9) and Schiff also discloses means adapted for moving the dome shaped unit relative to the base of the engagement means (as shown in fig 5, the encasement 12, fabric 26, and plate 22 are separate, independent elements and thus are interpreted as being independently movable with respect to one another prior to coupling).
With respect to claim 11, Schiff discloses the invention as claimed (see rejection of claim 1) and Schiff also discloses that the base (22) and the dome shaped unit (12) each comprise a channel (as shown in fig 5, the encasement 12 and plate 22 each have a hole at the center which is interpreted as being a channel provided through the structure) and wherein the channels are aligned (as shown in fig 6 when the elements are coupled and the holes are 
With respect to claim 12, Schiff discloses the invention as claimed (see rejection of claim 1) and Schiff also discloses that the dome shaped unit is generally non-deformable during intended use (the core 18 of tubular shape forming the encasement 12 as shown in fig 2 is solid – para [0094]; thus, the encasement 12 is interpreted as being generally non-deformable due to the inherent rigidity of the solid core).
With respect to claim 13, Schiff discloses the invention as claimed (see rejection of claim 1) and Schiff also discloses that each engagement means has a hook shape (as best shown in fig 14, the cleats 24 have a hook shaped configuration).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schiff et al (US 2016/0158065).
With respect to claim 2, Schiff discloses the invention as claimed (see rejection of claim 1) and Schiff also discloses that the engagement means share a common base (the cleats 24 are all provided on plate 22 as shown in fig 5) but does not explicitly disclose that the elastic bandage comprises three or more engagement means. Schiff does, however, disclose that the 
With respect to claim 6, Schiff discloses the invention as claimed (see rejection of claim 1) and Schiff also discloses that the engagement means (24) comprise:
a base (plate 22) adapted for being connected to the first side surface of the elongated material (as shown in fig 5, plate 22 is configured to be attached to the upper side surface of fabric 26);
shanks connected to the base (vertical portion of each cleat 24 that extends upwardly from plate 22, best shown in fig 14) and projecting outwardly from the first side surface of the elongated material (as illustrated by the arrangement shown in fig 5) and adapted for the elongated material to be pulled around during use of the elastic bandage (as shown in fig 14); and
a head portion (horizontal upper portion of each cleat 24; best shown in fig 14) connected to each shank (as shown in fig 14) and adapted for preventing the elongated material from sliding off a shank when pulled around a head portion during use of the elastic bandage (as shown in fig 14, the horizontal upper portion of each cleat 24 holds the fabrics 26 and 34 against the ring portion when wrapped around the cleats). 
three or more shanks, but, Schiff does, however, disclose that the bandage comprises “at least one cleat upon the cleat plate” (para [0055;104]) which therefore indicates that the device is capable of having multiple cleats, such as three or more cleats. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided three or more cleats on the cleat plate of Schiff in order to provide additional points of attachment to more securely attach the fabric and thereby more firmly compress the bandage upon a wound area.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schiff et al (US 2016/0158065) in view of Lawrence (US 5477801).
With respect to claim 14, Schiff discloses the invention as claimed (see rejection of claim 1) and Schiff also discloses that the tip of each engagement means points away from the center of the base shared by the engagement means (the tip is interpreted as being at the center of each arc shaped cleat 24 and as shown in fig 5, the tip at the center of each cleat 24 points away from the opening at the center of the plate 22). Schiff does not, however disclose that each engagement means is shaped as a single bladed arrow.
Lawrence, however, teaches cleat elements that are shaped as either a single bladed arrow (elements 10 in fig 6) or double bladed arrows (element 20 in fig 6). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the cleats 24 in Schiff as single bladed arrows like the cleats in Lawrence since applicant has not disclosed that using a single bladed arrow shape solves any stated problem or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786